Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Drawings
The drawings are objected to becauseFigures 4, 5, 7, 8, 9, 11 and 12 refer to “Identifier/OR code area”, the examiner believes that the applicant may have intended “Identifier/QR code area”. The applicant is advised to review the figures to insure that they are presented as intended.
   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 9, 11, 12, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (US 2010/0044858) in view of Juengling (US 5733711).
 Regarding claim 1. 
 Cohn teaches a method of marking a substrate, the method comprising: forming a layer of photoresist (35) on a substrate (10); projecting a first pattern (44) of actinic radiation onto the layer of photoresist using a mask-based photolithography system, the first pattern defining semiconductor device structures (fig 3); projecting a second pattern (85a) of actinic radiation onto the layer of photoresist, the second pattern defining a unique identifier, uniquely identifying a corresponding die in which the unique identifier is electrically isolated from the semiconductor device structures (fig 3,4) (paragraph 30-35): developing the layer of photoresist to generate a relief pattern; transferring the relief pattern into an underlying a dielectric layer (28) (fig 3,4); and filling open spaces (fig 4) in the underlying dielectric layer (28) with metal (60,70,80,81,88) via a single metallization process, the metal having a different reflectivity as compared to the 
Cohn does not teach using a direct write projection system to form the identifier mark.
 Juengling teaches  method of marking a substrate, the method comprising: forming a layer of photoresist on a substrate (1,2); projecting a first pattern of actinic radiation (4) onto the layer of photoresist using a mask- based photolithography system; projecting a second pattern of actinic radiation onto the layer of photoresist using a direct-write projection system, the second pattern defining a unique identifier, identifying a corresponding die in which it is formed (column 4 lines 5-40); developing the layer of photoresist to generate a relief pattern (5); transferring the relief pattern into a dielectric layer (6); and  wherein the second pattern, which defines the unique identifier that is electrically isolated from the semiconductor device structures, is projected using the direct-write projection system (3) before the first pattern is projected using the mask-based photolithography (4) (fig 4) (column 4 lines 5-40)
 It would have been obvious to one of ordinary skill in the art to form the fixed portion of the design using a mask after forming the variable portion is formed using a direct write system in order that the process is readily changed (column 1 lines 60-65) and provides a particle free process (column 2 lines 30-40).
  Regarding claim 2.
Cohn teaches the second pattern (58a) (fig 7a) is projected subsequent to projecting the first pattern (44) (fig 3) (paragraph 57-59).
 Regarding claim 4.
Cohn teaches the second pattern is selected from a group comprising an alpha-numeric character string, a matrix, and a pictogram (fig 7a).
 Regarding claim 5.
Cohn teaches the fill material metal and the material of the underlying dielectric layer have a visual contrast (fig 5,7a) (paragraph 48).
Regarding claim 6
 Cohn teaches filling open spaces in the underlying dielectric layer results in a visual unique identifier formed on a particular layer of die of a wafer (fig 5,7a).
 Regarding claim 7.
Cohn teaches the visual unique identifier on a wafer is different across the wafer (paragraph 9) (fig 7a).
Regarding claim 9.
 Cohn teaches filling all the open spaces in the underlying dielectric layer are filled with a same fill material (paragraph 58).
 Regarding claim 11.
Cohn teaches the visual unique identifier comprises information related to manufacturing location and time of the substrate (paragraph 9).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
 Regarding claim 12.
The wavelength of light used to create the pattern is inherently the same or different.
  Regarding claim 14.
Cohn teaches a method of marking a substrate, the method comprising: forming a layer of photoresist (35) on a substrate (10); projecting a first pattern (44) of actinic radiation onto the layer of photoresist, the first pattern defining semiconductor device structures (fig 3); projecting a second pattern (85a) of actinic radiation onto the layer of photoresist, the second pattern defining a unique identifier, identifying a corresponding die in which it is formed, the unique identifier being electrically isolated from the semiconductor device structures (fig 6,7) (paragraph 30-35): developing the layer of photoresist to generate a relief pattern; transferring the relief pattern into an underlying a dielectric layer (28) (fig 3,4); and filling open spaces in the underlying dielectric layer with metal via a single metallization process the metal having a different reflectivity as compared to the dielectric material of the underlying layer, wherein the second pattern is visible from a top down perspective of the die and is formed in an upper metal layer (paragraph 48,58) (fig 5,7a).
Cohn does not teach using a direct write projection system to form the identifier mark.
 Juengling teaches  method of marking a substrate, the method comprising: forming a layer of photoresist on a substrate (1,2); projecting a first pattern of actinic radiation (4) onto the layer of photoresist using a mask- based photolithography system; projecting a second pattern of actinic radiation onto the layer of photoresist using a direct-write projection system, the second pattern defining a unique identifier, identifying a corresponding die in which it is formed (column 4 lines 5-40); developing the layer of photoresist to generate a relief pattern (5); transferring the relief pattern into a dielectric layer (6); and  wherein the second pattern, which defines the unique identifier that is electrically isolated from the semiconductor device structures, is projected using the direct-write projection system (3) before the first pattern is projected using the mask-based photolithography (4) (fig 4) (column 4 lines 5-40)
 It would have been obvious to one of ordinary skill in the art to form the fixed portion of the design using a mask after forming the variable portion is formed using a direct write system in order that the process is readily changed (column 1 lines 60-65) and provides a particle free process (column 2 lines 30-40).
Regarding claim 15.
Juengling teaches the first pattern is projected using a mask based photolithograph system (4) and the second pattern is projected using a direct write projection system (3) (fig 4.II)
Regarding claim 18
 Cohn teaches the second pattern is selected from a group consisting of alpha-numeric character string, matrix, and pictogram (fig 7a). 
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817               

/BRADLEY SMITH/Primary Examiner, Art Unit 2817